Citation Nr: 0821147	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-28 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for a right knee 
disability.  

2.	Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1956 until March 
1965.  
These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

The veteran requested in his September 2005 substantive 
appeal that a hearing be scheduled at the RO before a 
Decision Review Officer.  The request was then withdrawn by 
the veteran's representative in a February 2007 statement in 
support.  


FINDINGS OF FACT

1.	A  right knee disability was clinically demonstrated years 
after service and has not been shown by competent medical 
evidence to be etiologically related to the veteran's active 
service. 

2.	Competent medical evidence of record demonstrates that a 
left knee disability was initially clinically demonstrated 
years after service, and has not been shown to be 
etiologically related to the veteran's active service. 


CONCLUSIONS OF LAW

1.	A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

2.	A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  
In this case, December 2004 and March 2006 letters from the 
AOJ to the appellant satisfied VA's duty to notify.  The 
initial letter informed the veteran of what evidence was 
necessary to establish entitlement to the benefits he claimed 
and advised him of his and VA's respective duties for 
obtaining evidence.  He was told what VA had done to help his 
claims and what he could do to assist.  In addition, the 
second letter asked the appellant to provide any evidence in 
his possession that pertained to his claims and informed the 
veteran that a disability rating and effective date would be 
assigned in the event that he was awarded the benefits 
sought.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
although some of the notice requirements were provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
treatment records and reports of VA and private post-service 
examinations and treatment.  Additionally, the veteran's 
statements in support of his appeal are affiliated with the 
claims folder and the veteran was afforded a VA examination.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Board, after careful review of the veteran's statements, 
service records, and medical records, has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  

Legal Criteria and Analysis 

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In order to establish entitlement to service connection, the 
veteran must first provide medical evidence of a current 
disability.  The veteran was afforded a VA examination in 
June 2006.  The examiner stated that the veteran's right knee 
showed degenerative arthritic changes with narrowing of the 
medial joint space, hypertrophic changes of the tibial spine, 
and patella margins.  See June 2006 VA Examination Report.  
In addition, the examiner found that the veteran's left knee 
showed arthroplasty changes.  Id.  Therefore, the Board finds 
that right and left knee disabilities have been clinically 
demonstrated, and thus the first element of service 
connection has been met.  

The veteran also must exhibit evidence of an in-service 
injury or disease, the second element necessary to warrant 
service connection.  The veteran's service treatment records 
do not contain specific diagnoses of degenerative changes in 
his knees.  Upon examination at induction in April 1955, 
there were no clinical findings of abnormal lower 
extremities.  Similar results were found at a March 1956 
physical examination.  Progress notes from December 1962 
demonstrate that the veteran complained of painful knees as a 
result of a long mountain hike.  X-rays were negative for 
abnormalities, although the veteran still complained of knee 
pain two days later.  The veteran failed to note any history 
of arthritis or rheumatism, or bone, joint, or other 
deformity in reports of medical history dated in February 
1965 and April 1965.  Furthermore, an April 1965 examination 
also failed to note any clinical abnormalities in the 
veteran's lower extremities.  However, providing the veteran 
with the benefit of the doubt, the Board finds that an in-
service injury has been demonstrated.  Thus, the second 
requirement for service connection has been met.  

The last element of service connection necessary is a nexus 
between the current right and left knee disabilities and the 
in-service injury.  Following service, the claims file shows 
no documented complaints or treatment for a right knee 
disability until February 2002.  At that time, the veteran 
complained of right knee pain, and an X-ray found minimal 
osteoarthritis with slight narrowing of the medial joint 
compartment resulting in mild genu varus.  See February 2002 
Radiology Report.  
Therefore, the first recorded problem with the right knee was 
not until roughly 36 years after the veteran's discharge from 
service.  In addition, the medical evidence demonstrates that 
the first documented complaints or treatment for a left knee 
disability was in June 1988.  Upon an examination and MRI, 
the veteran left knee was found to have mild degenerative 
changes, and an arthroscopy with partial left medial 
menisectomy and excision of medial plica was performed.  See 
June and July 1988 History, Physical, and Operative Notes of 
R.W., M.D.  Therefore, the veteran's problems with his left 
knee were recorded roughly 22 years after service.  In making 
its decision, the Board notes that the lapse of time between 
service separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000). 
In addition, there exists no competent clinical opinion 
relating the veteran's current right and left knee 
disabilities to service.  The VA nurse practitioner who 
examined the veteran in June 2006 found that the medical 
evidence of record did not reflect chronicity relative to the 
veteran's claim.  The examiner stated that it would be mere 
speculation to opine whether military training activities 
were the cause of the veteran's current knee conditions.  
Therefore the only evidence supporting the veteran's claims 
is his own contentions.  While the veteran contends his right 
and left knee disabilities are service related, he is a lay 
person with no medical training, and as such is not competent 
to express a medical opinion as to causation.  Only medical 
professionals are competent to express opinions as to medical 
causation, and thus the veteran's opinion lacks probative 
value.  Espiritu, 2 Vet. App. at 494.  In this case, there is 
no competent evidence of record finding that the veteran's 
current right and left knee disabilities are causally related 
to his service and, thus, the third requirement of service 
connection is unmet.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
After careful consideration, the Board finds that the 
preponderance of the evidence in this case falls against the 
claims, making the benefit of the doubt rule inapplicable.  

ORDER

Entitlement to service connection for a right knee disability 
is denied. 

Entitlement to service connection for a left knee disability 
is denied.  




____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


